Case 4:19-cv-02148 Document 96-7 Filed on 12/22/20 in TXSD Page 1 of 7

                     PAMELA JOHNSON - 8/26/2020
                                                                    Page 1

                 UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION
 TAMMY ALVARADO, et al.          §
                                 §
           Plaintiffs,           §
                                 §
 VS.                             §   CIVIL ACTION NO. 4:19-cv-02148
                                 §
 CLARK, LOVE & HUTSON,           §
 GP, et al.                      §
                                 §
           Defendants.           §


             ORAL AND VIDEOTAPED DEPOSITION OF
                       PAMELA JOHNSON
                      AUGUST 26, 2020

                 REPORTED REMOTELY DUE TO THE
                  COVID-19 STATE OF DISASTER



           Oral and videotaped deposition of Pamela
 Johnson, produced as a witness at the instance of
 the Defendant and duly sworn, was taken in the above
 styled and numbered cause on Wednesday,
 August 26, 2020, from 9:25 a.m. to 6:56 p.m., before
 Rene White Moarefi, CSR, CRR, RPR in and for the
 State of Texas, reported by computerized stenotype
 machine, remotely from Mission Viejo, California,
 pursuant to the Federal Rules of Civil Procedure and
 any provisions stated on the record herein.




                         HANNA & HANNA, INC.
                            713.840.8484
                           EXHIBIT G
     Case 4:19-cv-02148 Document 96-7 Filed on 12/22/20 in TXSD Page 2 of 7

                          PAMELA JOHNSON - 8/26/2020
                                                                         Page 2

1                          A P P E A R A N C E S
2
      FOR THE PLAINTIFFS:
3         JAMES M. BEGGS, ESQ. (VIA VIDEOCONFERENCE)
          BEGGS LANDERS LAW FIRM, PLLC
4         140 E. Irving Boulevard
          Irving, Texas 75060
5         Tel: 972.253.8000
          jim@beggslaw.com
6
            LYNDA LANDERS, ESQ. (VIA VIDEOCONFERENCE)
7           BEGGS LANDERS LAW FIRM, PLLC
            1207 W. University Drive, Suite 102
8           McKinney, Texas 75069
            972.301.8324
 9          lynda@beggslanderslaw.com
10
11    FOR THE DEFENDANTS SCOTT A. LOVE AND SCOTT A. LOVE,
      P.C.:
12        BILLY SHEPHERD, ESQ. (VIA VIDEOCONFERENCE)
          SHEPHERD PREWETT, PLLC
13        770 South Post Oak Lane, Suite 420
          Houston, Texas 77056
14        Tel: 713.955.4440 Fax: 713.766.6542
          bshepherd@spcounsel.com
15
16
      FOR THE DEFENDANT CLARK, LOVE & HUTSON:
17        DALE JEFFERSON, ESQ. (VIA VIDEOCONFERENCE)
          RAUL SUAZO, ESQ. (VIA VIDEOCONFERENCE)
18        MARTIN, DISIERE, JEFFERSON & WISDOM
          808 Travis, Suite 1100
19        Houston, Texas 77002
          Tel: 713.632.1700 Fax: 713.222.0101
20        jefferson@mdjwlaw.com
21
22
23
24
25


                              HANNA & HANNA, INC.
                                 713.840.8484
                                EXHIBIT G
     Case 4:19-cv-02148 Document 96-7 Filed on 12/22/20 in TXSD Page 3 of 7

                          PAMELA JOHNSON - 8/26/2020
                                                                         Page 3

1     FOR THE DEFENDANTS JAMES LEE, JR., JAMES LEE LAW
      FIRM, P.C., AND ERIN MURPHY:
2         DON JACKSON, ESQ. (VIA VIDEOCONFERENCE)
          K. KNOX NUNNALLY, ESQ. (VIA VIDEOCONFERENCE)
3         WARE JACKSON LEE O'NEILL SMITH BARROW, LLP
          2929 Allen Parkway, 39th Floor
4         Houston, Texas 77019
          Tel: 713.659.6400 Fax: 713.659.6262
5         donjackson@warejackson.com
6
7     Also Present:
        MS. CLARA REDMOND (VIA VIDEOCONFERENCE)
8       MR. SCOTT LOVE (VIA VIDEOCONFERENCE)
        MR. SAM AMONG - VIDEOGRAPHER AND EXHIBIT TECH
9         (VIA VIDEOCONFERENCE)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                              HANNA & HANNA, INC.
                                 713.840.8484
                                EXHIBIT G
     Case 4:19-cv-02148 Document 96-7 Filed on 12/22/20 in TXSD Page 4 of 7

                           PAMELA JOHNSON - 8/26/2020
                                                                       Page 24

1                          MS. LANDERS:     She was frozen, Billy.
2     If you could ask her that again.
3     BY MR. SHEPHERD:
4            Q.      Ms. Johnson, I'm going to -- so you don't
5     think I'm crazy, you froze, so I'm going to re -- I
6     try not to ask the same question two times in a row,
7     but I'm going to reask that.           Is that okay?
8                          MS. LANDERS:     She froze again.
9                          (Comments off the record.)
10                         MR. SHEPHERD:     Let's go off the
11    record.
12                         THE VIDEOGRAPHER:      We're off the
13    record.      Time is 9:46 a.m.
14                         (Short recess.)
15                         THE VIDEOGRAPHER:      We're back on
16    record.      Time is 10:48 a.m.
17    BY MR. SHEPHERD:
18           Q.      Ms. Johnson, I'm going to reask the last
19    question I asked you because we didn't get an answer
20    to it.      And that is you had never received any
21    written materials from something called the Lee &
22    Murphy Law Firm, from James Lee, from Erin Murphy,
23    or something called James Lee Law Firm, PC, have
24    you?
25           A.      No.



                              HANNA & HANNA, INC.
                                 713.840.8484
                                EXHIBIT G
     Case 4:19-cv-02148 Document 96-7 Filed on 12/22/20 in TXSD Page 5 of 7

                          PAMELA JOHNSON - 8/26/2020
                                                                       Page 25

1             Q.     You have never hired the Lee & Murphy Law
2     Firm, James Lee, Erin Murphy, or James Lee Law --
3     excuse me -- James Lee Law Firm, PC, to represent
4     you, true?
5             A.     No, that's true.
6             Q.     All right.     And you have never agreed to
7     let the Lee & Murphy Law Firm, James Lee, Erin
8     Murphy, or James Lee Law Firm, PC, represent you,
9     true?
10            A.     True.
11            Q.     And, to your knowledge, the James Lee Law
12    Firm, James Lee, Erin Murphy, and the Lee & Murphy
13    Law Firm have never agreed to represent you, true?
14            A.     True.
15            Q.     To your knowledge, the James Lee Law
16    Firm, PC, James Lee, Erin Murphy, and the Lee &
17    Murphy Law Firm have never represented you in any
18    matter, true?
19            A.     True.
20            Q.     Ms. Johnson, we're going to put up on the
21    screen what we've marked as Exhibit Number 1 to your
22    deposition.
23                        (Exhibit 1 marked.)
24    BY MR. SHEPHERD:
25            Q.     And you would agree, ma'am, that these



                              HANNA & HANNA, INC.
                                 713.840.8484
                                EXHIBIT G
     Case 4:19-cv-02148 Document 96-7 Filed on 12/22/20 in TXSD Page 6 of 7

                          PAMELA JOHNSON - 8/26/2020
                                                                      Page 345

1                       REPORTER'S CERTIFICATION
                      DEPOSITION OF PAMELA JOHNSON
2                        TAKEN AUGUST 26, 2020
3                     REPORTED REMOTELY DUE TO THE
                       COVID-19 STATE OF DISASTER
4
5                I, Rene White Moarefi, Certified Shorthand
6     Reporter and Notary Public in and for the State of
7     Texas, hereby certify to the following:
8                That the witness, Pamela Johnson, was duly
9     sworn by the officer and that the transcript of the
10    oral deposition is a true record of the testimony
11    given by the witness;
12               That the original deposition was delivered
13    to BILLY SHEPHERD;
14               That a copy of this certificate was served
15    on all parties and/or the witness shown herein on
16    __________________________.
17               I further certify that pursuant to FRCP No.
18    30(f)(i) that the signature of the deponent was
19    requested by the deponent or a party before the
20    completion of the deposition and that the signature
21    is to be returned within 30 days from date of
22    receipt of the transcript.           If returned, the
23    attached Changes and Signature Page contains any
24    changes and the reasons therefor.
25



                              HANNA & HANNA, INC.
                                 713.840.8484
                                EXHIBIT G
     Case 4:19-cv-02148 Document 96-7 Filed on 12/22/20 in TXSD Page 7 of 7
                          PAMELA JOHNSON - 8/26/2020
                                                                      Page 346

 1               I further certify that I am neither counsel
 2    for, related to, nor employed by any of the parties
 3    in the action in which this proceeding was taken,
 4    and further that I am not financially or otherwise
 5    interested in the outcome of the action.
 6               Certified to by me this 8th day of
 7    September, 2020.
 8
 9
10                          _____________________________________
                            Rene White Moarefi, CSR, CRR, RPR
11                          My notary commission expires 10-28-22
12
                            HANNA & HANNA, INC.
13                          CRF # 10434; Expires 10-31-2022
                            8582 Katy Freeway, Suite 105
14                          Houston, Texas 77024
                            713-840-8484 – 713-583-2442
15
16
17
18
19
20
21
22
23
24
25



                              HANNA & HANNA, INC.
                                  713.840.8484
                                EXHIBIT G
